           Case 1:16-md-02753-LM Document 1237 Filed 11/20/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

Carrie Lee Barron and
Nicholas Barron

      v.                                             Civil No. 17-cv-742-LM

Atrium Medical Corporation,
Maquet Cardiovascular US
Sales, LLC, and Getinge AB


In re: Atrium Medical Corp.
C-QUR Mesh Products Liability                        MDL No. 16-md-2753-LM
Litigation (MDL No. 2753)


                              PROCEDURAL ORDER

      On November 19, 2020, the court held oral argument via video on plaintiffs’

Daubert motions to exclude or limit the testimony of defendants’ non-regulatory

experts (doc. nos. 88, 89, 90, 103). Also addressed at the hearing was defendants’

Daubert motion to exclude or limit the testimony of plaintiffs’ expert Russell F.

Dunn, Ph.D. (doc. no. 100). The court issued its rulings orally on the record during

the hearing. What follows is a summary of the parties’ stipulations, the court’s

rulings, and other matters discussed at the hearing.



I.    Stipulations and Withdrawals

      Prior to the hearing, plaintiffs offered three stipulations, each subject to the

court’s approval. See doc. no. 162. First, plaintiffs stipulated to withdrawal, in

their entirety, of their motions to exclude opinions and testimony of Howard L.
        Case 1:16-md-02753-LM Document 1237 Filed 11/20/20 Page 2 of 3



Beaton, M.D., and of Richard Jacobs, M.D., Ph.D. (doc. nos. 90, 103). Second,

plaintiffs stipulated to withdrawal of their motion to exclude opinions and testimony

of Stephen Spiegelberg, Ph.D. (doc. no. 88), other than as to plaintiffs’ challenges to

his “testimony and opinions on the reasons, motive and intent behind

LyondellBasell’s medical implant prohibition.” Third, plaintiffs stipulated to

withdrawal of their motion to exclude opinions and testimony of Steven R. Little,

Ph.D. (doc. no. 89), again other than as to plaintiffs’ challenge to his “testimony and

opinions on the reasons, motive and intent behind LyondellBasell’s medical implant

prohibition.”

      The court approves all three stipulations. Accordingly, plaintiffs’ motions to

exclude opinions and testimony of Howard L. Beaton, M.D., and of Richard Jacobs,

M.D., Ph.D. (doc. nos. 90, 103) are withdrawn in their entirety, and plaintiffs’

motions to exclude opinions and testimony of Stephen Spiegelberg, Ph.D., and of

Steven R. Little, Ph.D. (doc nos. 88, 89) are withdrawn except as to plaintiffs’

respective challenges to Spiegelberg’s and Little’s proffered testimony regarding

polypropylene manufacturer LyondellBasell’s reasons, motives, and intentions.

      At the hearing, plaintiffs further stipulated on the record that their expert

Russell F. Dunn, Ph.D., would not opine as to (i) post-implantation clinical

consequences of the oxidative degradation of a polypropylene component of a

medical device or (ii) any defects in the design of Atrium’s surgical mesh product.

The parties also entered into an agreement about what types of questioning of Dunn

would or would not elicit an “opening the door” objection from counsel. On the basis



                                            2
         Case 1:16-md-02753-LM Document 1237 Filed 11/20/20 Page 3 of 3



of those stipulations, defendants agreed to withdraw their motion to exclude certain

opinions and testimony of Russell F. Dunn, Ph,D. (doc. no. 100). That motion is

therefore withdrawn.


II.    Plaintiffs’ Motion to Exclude Opinions and Testimony of Stephen Spiegelberg,
       Ph.D. (Doc. No. 88) and Motion to Exclude Opinions and Testimony of Steven
       R. Little, Ph.D. (Doc. No. 89)

       The court granted plaintiffs’ motions to exclude opinions and testimony of

Stephen Spiegelberg, Ph.D., and of Steven R. Little, Ph.D. (doc nos. 88, 89) on the

record, to the extent not voluntarily withdrawn as set forth above. Accordingly, all

opinion testimony of Spiegelberg and of Little regarding any polypropylene

manufacturer’s purported reasons or motives for warning against use of

polypropylene in medical devices will be excluded.


III.   Hearing to Discuss Trial Logistics, Protocols, and Procedures

       At the hearing, the court and the parties conducted preliminary discussion of

logistics, protocols, and procedures for conducting pre-trial and trial proceedings

safely during the COVID-19 pandemic. A hearing will be scheduled for further

discussion of these matters, including jury questionnaires, presentation of witness

testimony and exhibits, jury selection, and other related issues.

       SO ORDERED.


                                               ____________________________________
                                               Landya McCafferty
                                               United States District Judge
November 20, 2020
cc: Counsel of Record.



                                           3
